 Case 1:19-cv-00143-RJJ-RSK ECF No. 31 filed 04/20/20 PageID.469 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


JODY ALAN HOWLAND,

              Petitioner,
                                                          CASE No. 1:19-CV-143
v.
                                                          HON. ROBERT J. JONKER
MATT MACAULEY,

            Respondent.
__________________________________/

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on March 25, 2020.         (ECF No. 30).      The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C.

§ 636(b)(1)(C).

       ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 30) is approved and adopted as the opinion of the Court.

       IT IS FURTHER ORDERED that Petitioner’s Motion for Stay (ECF No. 28) is

DENIED.

       IT IS FURTHER ORDERED that Petitioner’s habeas petition is DENIED.

       IT IS FURTHER ORDERED that this matter is TERMINATED.

       IT IS FURTHER ORDERED that Petitioner is denied a certificate of appealability.




                                              1
 Case 1:19-cv-00143-RJJ-RSK ECF No. 31 filed 04/20/20 PageID.470 Page 2 of 2




         The Court discerns no good-faith basis for appeal of this matter.   See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).



Dated:        April 20, 2020                /s/ Robert J. Jonker
                                           ROBERT J. JONKER
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              2
